Citation Nr: 0212474	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-09 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 10 percent disabling. 

2.  Entitlement to a higher initial rating for service-
connected cervical spondylosis, currently evaluated 10 
percent disabling. 

3.  Entitlement to a higher initial rating for service-
connected status post craniotomy for cerebellar 
hemangioblastoma with post-surgical headaches and cervical 
spasm, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to August 
1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 decision by the RO in Washington, 
DC which granted service connection and a 10 percent rating 
for each of the following disabilities:  PTSD, cervical 
spondylosis, and status post craniotomy for cerebellar 
hemangioblastoma with post-surgical headaches and cervical 
spasm.  The veteran appealed for higher ratings for these 
disabilities.  A Board hearing was requested and scheduled, 
but the veteran failed to report for such hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In August 1997, on the recommendation of a medical and 
physical evaluation board, the veteran was separated from 
service, with severance pay, due to PTSD, which developed in 
service as a result of a highly stressful event.

3.  Cervical spondylosis is manifested by pain and stiffness, 
and moderate limitation of motion of the cervical spine.

4.  Status post craniotomy for cerebellar hemangioblastoma 
with post-surgical headaches and cervical spasm is manifested 
by non-prostrating tension headaches.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating, 
immediately following the veteran's discharge from service, 
for service connected PTSD, have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.129 (2001).

2.  The criteria for a 20 percent rating for service 
connected cervical spondylosis have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

3.  The criteria for a rating in excess of 10 percent for 
status post craniotomy for cerebellar hemangioblastoma with 
post-surgical headaches and cervical spasm have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, Code 8003 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone several VA examinations, and he has 
been notified of evidence required to substantiate the 
claims.  Such notice is found in the rating decision, the 
statement of the case and supplemental statements of the 
case.  The veteran and his representative have submitted 
written arguments.  The Board concludes that the notice 
provisions of the VCAA and companion regulation have been 
satisfied in this case to the extent possible.  Id.  The 
veteran has not identified any outstanding evidence which has 
not been obtained.  Based on the entire record, the Board 
finds that all relevant evidence has been developed to the 
extent possible, and the duty to assist provisions of the 
VCAA and implementing regulation have been satisfied.

Factual Background

Service medical records show that in November 1995, the 
veteran underwent an emergent craniotomy for resection of a 
benign right inferior cerebellar hemangioblastoma.  The 
operative report shows that a bone flap was removed prior to 
the resection, and replaced at the end of the surgery.  
Subsequent treatment records show that the veteran had 
nightmares regarding his surgery, and was diagnosed with PTSD 
related to his surgery.  A January 1997 X-ray study of the 
cervical spine showed a craniotomy defect in the posterior 
base of the skull, and mild disc disease at C5-C6 with slight 
bony encroachment upon the intervertebral foramina on the 
right at this level.  The remainder of the examination was 
normal.  A January 1997 neurosurgical consultation found no 
neurosurgical contraindications to the veteran's resumption 
of his normal duties.

A January 1997 Medical Board report shows that the veteran 
was placed on limited duty for six months due to PTSD and 
adjustment disorder with depressed mood.  The veteran 
reported that he felt emotionally traumatized by the surgery 
and his fears that he would have died if he had not gone to 
the emergency room when he did.  He complained of nightmares 
about neurosurgical procedures and intrusive recollections of 
medical care which he perceived as inadequate.  It was noted 
that the veteran had received psychotherapy, to include 
trauma debriefings, by a civilian psychologist.  The 
diagnoses were PTSD, adjustment disorder with depressed mood, 
and dependent and avoidant personality traits not 
constituting a disorder.  The current global assessment of 
functioning (GAF) was 51-60.  It was noted that the veteran's 
symptoms were transient and expectable reactions to 
stressors. 

An April 1997 consultation request shows that the veteran had 
been treated by a local psychologist, who indicated that the 
veteran was ready for full duty.  The provisional diagnosis 
was PTSD and adjustment reaction with depressed mood, 
recovered.  In a treatment note dated the same day, a 
military doctor concurred with the psychologist's 
determination.  A May 1997 treatment record shows that the 
veteran complained of neck pain and stiffness since his 
craniotomy.  On examination, there was painful restricted 
range of motion, with no neurological deficit.  He was 
diagnosed with cervical spondylosis.

A May 1997 Physical Evaluation Board (PEB) report shows that 
the veteran was found unfit for military service due to PTSD, 
and was to be separated from service with disability pay.  It 
was determined that this disability was 0 percent disabling.  
It was noted that the following conditions were not 
separately unfitting and did not contribute to the unfitting 
condition:  status post resection of a cerebellar 
hemangioblastoma, and adjustment disorder with depressed 
mood.  A June 1997 report of an magnetic resonance imaging 
study (MRI) of the veteran's cervical spine showed normal 
alignment of vertebral bodies, normal spinal cord, and mild 
broad-based bony ridging at the level of C5-C6 impinging 
slightly upon the anterior dural sac and impinging upon the 
right neural foramen.  

The veteran's DD Form 214 shows that he was separated from 
service due to disability in early August 1997, and received 
disability severance pay.  The veteran filed claims for 
service connection in October 1997.

At a July 1998 VA examination of the brain and spinal cord, 
the veteran stated that since his surgery, he felt generally 
tired, had subnormal memory and cognition, neck stiffness 
with decreased range of motion, and frequent posterior dull 
headaches which radiated bifrontally.  On examination, he was 
alert and oriented times three.  Speech was normal, and 
cranial nerves II to XII were intact.  He recalled three out 
of three objects after five minutes.  He was able to spell 
"house" forward and backward.  Serial sevens were performed 
well, and there was good finger-to-nose and heel-to-shin 
bilaterally.  Gait was normal with good tandem.  Sensation 
was intact to touch and pinprick throughout and there was 
full strength in all muscle groups bilaterally.  Deep tendon 
reflexes were 2+.  The toes were downgoing bilaterally, and 
there was an approximately 8-centimeter well-healed 
longitudinal surgical scar on the back of the neck.  The 
diagnoses were status post craniotomy for cerebellar 
hemangioblastoma, post-surgical headaches secondary to the 
first diagnosis, and chronic neck spasm secondary to the 
first diagnosis.

At a July 1998 VA psychiatric examination, the veteran 
reported that lately he was feeling much better, but at one 
point he felt very anxious and had recurrent memories of the 
problems that became a considerable trauma for him, had 
occasional nightmares, was very irritable, felt abandoned, 
neglected, hopeless, helpless, and frightened.  The examiner 
summarized the veteran's history of in-service treatment for 
a hemangioblastoma.  On examination, the veteran was 
cooperative, pleasant, and oriented in all three spheres.  
There was no indication of organic impairment or of thought 
disorder.  Affect was mildly constricted but appropriate to 
content of thought.  Symptoms of PTSD were still present in 
the form of recurrent memories which were very distressing 
and painful, and in nightmares.  The veteran was recovering 
currently but the prior severity was moderate.  The Axis I 
diagnosis was mild to moderate PTSD, and the current GAF was 
90.  The veteran's PTSD was subsequently evaluated in an 
August 2001 VA examination.

In a November 1998 decision, the RO established service 
connection and a 10 percent rating for each of the following 
disabilities:  PTSD, cervical spondylosis, and status post 
craniotomy for cerebellar hemangioblastoma with post-surgical 
headaches and cervical spasm.

The in-service PEB report (summarized above) was first 
received by the RO in January 1999.

By a letter dated in February 1999 and received by the RO in 
April 1999, the veteran asserted that higher ratings should 
be assigned for his service-connected disabilities.  With 
respect to PTSD, he contended that a pre-stabilization rating 
of 50 percent should have been assigned pursuant to 38 C.F.R. 
§ 4.129, since his PTSD developed during service due to a 
highly stressful event, and since he was discharged due to 
this disability.  He asserted that a 30 percent rating should 
thereafter be assigned for PTSD.  With respect to his 
cervical spine disability, he contended that his neck muscles 
were severed during his craniotomy, and that such resulted in 
limitation of motion.  He said he had continuous pain in the 
muscles surrounding his "seven inch" surgical scar.  He 
said he had constant neck pain which affected his ability to 
function.  He asserted that a 30 percent rating should be 
assigned for the cervical spine disability.  He contended 
that a 50 percent pre-stabilization rating should be assigned 
for the service-connected status post craniotomy.  Finally, 
he asserted that his recent VA examinations were inadequate.  
The veteran reiterated these assertions in an April 2000 
letter.

By a statement dated in February 1999, the veteran asserted 
that his head was dropped when he underwent a postoperative 
MRI in November 1995, and that since that time he had 
significant difficulty with short-term memory loss, pain and 
restricted motion in his neck, and a decreased tolerance for 
frustration. 

At a June 2000 VA examination of the cervical spine, the 
veteran complained of decreased range of motion of the neck, 
and constant posterior pain.  He reported flare-ups of neck 
pain, brought on by activities such as prolonged sitting, 
turning his neck to either side, sleeping, or driving.  The 
veteran stated that while driving, he found it difficult to 
turn his neck to look back.  He said that on turning his neck 
to the side, he had pain at the end of the movement.  He also 
reported that his neck was sometimes stiff, but said he had 
not noticed any weakness or fatigability of the neck muscles.  
He related that his neck pain improved with aspirin and 
massage.  On examination, there was a well-healed scar 
extending from the occipital region down to the cervical 
region in the midline.  The scar was keloidal in nature but 
was mobile and non-tender.  On examination of the spine, 
there were no postural abnormalities or fixed deformities.  
There was no spasm of the paravertebral muscles.  There was 
mild tenderness over the cervical spine.  The cervical spine 
showed forward flexion to 35 degrees, extension to 25 
degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 20 degrees, rotation to the left at 45 degrees and 
rotation to the right to 50 degrees.  These ranges of motion 
were active and passive.  All movements of the cervical spine 
were performed slowly, and appeared very stiff.  The veteran 
reported pain on right rotation and right lateral flexion of 
the cervical spine.  There was no evidence of fatigability.  
A motor examination showed normal bulk, tone, and strength in 
the muscles of both upper extremities proximally and 
distally.  The diagnosis was cervical spondylosis.  An X-ray 
study of the cervical spine showed mild straightening of the 
normal physiologic curvature with no subluxation.  There was 
questionable mild disc space narrowing at C5-C6.  The 
remaining intervertebral disc space and all vertebral bodies 
were normal in height.  There was possible mild left neural 
foraminal exit narrowing at C3-C4 and C4-C5.  There was mild 
right neural foraminal exit narrowing at C5-C6.  

At a July 2000 VA neurological examination, the veteran 
complained of headaches for the past five years.  He said 
they started at the back of his head and radiated to involve 
the front of the head.  The headaches were pressure-like, 
occurred once or twice weekly, and lasted one or two days.  
He said the headaches improved with Tylenol and massage.  He 
stated that the headaches worsened with prolonged sitting and 
stress, that they were not associated with nausea, vomiting, 
or photophobia, and that he never had to take a day off work 
secondary to headaches.  The headaches were not prostrating 
in nature and there had been no flare-up.  The veteran denied 
double vision, vertigo, weakness, numbness, or bladder/bowel 
complaints.  On examination, the pupils were round and 
reactive to light, and a fundus examination revealed sharp 
disc margins.  There was no cranial tenderness.  There was an 
approximately 7- to 8-centimeter-long midline scar in the 
back of the head.  The neck was supple.  The veteran was 
alert and oriented times four, and speech was fluent with 
good comprehension.  Attention and concentration were fair.  
Recall for recent and remote events was preserved.  Cranial 
nerves II to XII were intact bilaterally.  A motor 
examination revealed normal tone, and strength was full.  
Reflexes were bilaterally symmetrical, with great toes 
downgoing.  Finger-to-nose and heel-to-shin tests were normal 
bilaterally.  Gait was normal with normal swing of the upper 
extremities.  The diagnostic impression was tension 
headaches.

By statements dated in May 2002, June 2002, and August 2002, 
the veteran's representative essentially asserted that higher 
ratings should be assigned for the service-connected 
disabilities.

Analysis

The veteran contends that his service-connected disabilities 
are more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.

Higher Initial Rating for PTSD

Governing regulation provides that when, as here, a mental 
disorder develops in service as a result of a highly 
stressful event severe enough to bring about the veteran's 
release from active military service, VA shall assign an 
evaluation of not less than 50 percent and schedule an 
examination within the 6-month period following the veteran's 
discharge to determine whether a change in evaluation is 
warranted.  38 C.F.R. § 4.129 (2001).  

The Board notes that although the service department 
determined that the veteran's PTSD was noncompensable, the 
evidence demonstrates that he was separated from service due 
to this disability, which developed as a result of a highly 
stressful event.  Moreover, the veteran's PTSD was not 
evaluated during the 6-month period following his discharge, 
as he was discharged in August 1997 and not examined until 
July 1998.

Hence, the Board finds that the veteran is entitled to an 
initial 50 percent rating for his PTSD, for the period 
immediately following his premature separation from the 
military.  Id.  In this regard, the Board notes that "staged 
ratings" (see Fenderson v. West, 12 Vet. App. 119 (1999)) 
may be assigned by the RO for a veteran's service-connected 
disability from the effective date of service connection.

As the 50 percent rating is only the initial rating warranted 
under the circumstances of this case, and is subject to a 
possible reduction after giving the veteran appropriate 
notice and an opportunity to be heard on this issue, the 
Board need only address his entitlement to this limited 
extent, in light of the necessary additional development and 
consideration directed in the remand below.

Higher Initial Rating for Cervical Spondylosis

The veteran has been diagnosed with cervical spondylosis.  
The RO has rated this disability under the diagnostic code 
pertaining to limitation of motion of the cervical spine.

Arthritis is rated on the basis of limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) 
and Code 5010 (traumatic arthritis) (2001).  Limitation of 
motion of the cervical spine is rated 10 percent when slight, 
20 percent when moderate, and 30 percent when severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2001).

Service medical records show that in May 1997, the veteran 
had painful restricted range of motion of the neck, with no 
neurological deficit.  On VA examination in July 1998, he 
complained of neck stiffness and pain.  On VA examination in 
June 2000, he reported flare-ups of neck pain, and complained 
of neck stiffness.  He said he had not noticed any weakness 
or fatigability of the neck muscles.  On examination, the 
cervical spine showed forward flexion to 35 degrees, 
extension to 25 degrees, left lateral flexion to 20 degrees, 
right lateral flexion to 20 degrees, rotation to the left at 
45 degrees and rotation to the right to 50 degrees.  All 
movements of the cervical spine were performed slowly, and 
appeared very stiff.  The veteran reported pain on right 
rotation and right lateral flexion of the cervical spine.  
There was no evidence of fatigability.  X-ray films revealed 
mild forminal exit narrowing at C3-4 and C4-5.

The medical evidence shows the veteran's disability includes 
limitation of motion of the cervical spine.  With 
consideration of the effects of pain on use and during flare-
ups, the Board finds that the limitation of motion is 
moderate in degree, and thus a higher rating of 20 percent is 
warranted under Code 5290.  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
evidence does not show that the veteran has severe limitation 
of motion of the cervical spine.  Hence, a higher 20 percent 
rating, and no more, is warranted for the veteran's service-
connected cervical spondylosis.

Higher Initial Rating for Status Post Craniotomy for 
Cerebellar 
Hemangioblastoma with Post-Surgical Headaches and Cervical 
Spasm

The RO has evaluated this disability under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8003, which pertains to benign new 
growth of the brain.  Diagnostic Code 8003 provides a minimum 
60 percent rating for new growths of the brain that are 
benign. Any residuals are to be rated in accordance with the 
manifestations, with a minimum rating of 10 percent.  38 
C.F.R. § 4.124a, Code 8003 (2001).  As the tumor has been 
removed, the veteran is to be rated based on the residuals of 
such tumor.

Disabilities of the neurological system are to be rated based 
on the impairment of motor, sensory, or mental function.  
Especially for consideration are psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating disability from the conditions in the 
preceding sentence, refer to the appropriate schedule.  38 
C.F.R. § 4.120 (2001).  

The medical evidence demonstrates that the veteran does not 
have psychotic manifestations, complete or partial loss of 
use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, or 
visceral manifestations due to his service-connected status 
post craniotomy for cerebellar hemangioblastoma with post-
surgical headaches and cervical spasm.  The evidence 
demonstrates that the primary manifestation of this 
disability is tension headaches.  Although neck spasms were 
linked to this disability on VA examination in July 1998, 
paravertebral muscle spasms in the cervical spine were not 
shown on VA examination in June 2000.  On VA examination in 
July 1998, the examiner diagnosed post-surgical headaches due 
to status post craniotomy for cerebellar hemangioblastoma.  
On VA neurological examination in July 2000, these headaches 
were diagnosed as tension headaches.  The veteran reported 
that his headaches were not prostrating in nature, there had 
been no flare-up, they were not associated with nausea, 
vomiting, or photophobia, and he had never missed work due to 
the headaches.

As there are ascertainable residuals of the veteran's status 
post craniotomy for cerebellar hemangioblastoma, specifically 
tension headaches, the Board finds that a 10 percent rating 
is warranted under Code 8003.  As the headaches are not 
prostrating in nature, a higher rating under Diagnostic Code 
8100, pertaining to migraines, is not warranted.

The Board notes that a January 1997 X-ray study of the 
cervical spine showed a craniotomy defect in the posterior 
base of the skull.  However, the evidence does not show that 
the veteran is missing a portion of his skull, as the bone 
flap made during his in-service craniotomy was replaced at 
the end of the surgery.  Hence, a rating higher than 10 
percent is not for application under 38 C.F.R. § 4.71a, 
Diagnostic Code 5296, as the medical evidence does not show 
that the veteran's craniotomy defect is larger than 0.716 
square inches (the size of a 25 cent piece).
 
Hence, the Board finds that a rating higher than 10 percent 
is not warranted under any of the applicable rating codes.  
The preponderance of the evidence is against the veteran's 
claim for a higher initial rating for status post craniotomy 
for cerebellar hemangioblastoma with post-surgical headaches 
and cervical spasm.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

ORDER

An initial 50 percent rating is granted for PTSD, subject to 
the laws and regulations governing the payment of VA 
compensation benefits and subject to the additional 
development directed in the remand below.

A higher 20 percent rating is granted for cervical 
spondylosis, subject to the laws and regulations governing 
the payment of VA compensation benefits.

A rating higher than 10 percent for status post craniotomy 
for cerebellar hemangioblastoma with post-surgical headaches 
and cervical spasm is denied.


REMAND

Since the Board has granted the veteran's claim for an 
initial 50 percent rating for his service-connected PTSD, his 
other claim for a rating higher than 10 percent thereafter 
must be returned to the RO to determine whether a change in 
evaluation (possibly to a level lower than 50 percent) was 
warranted after expiration of the initial temporary period 
mentioned in 38 C.F.R. § 4.129 (2001).  This in turn will 
require considering the results of the July 1998 and August 
2001 VA psychiatric examinations.  If a reduction is 
warranted, the veteran should be provided with appropriate 
notice of the proposed reduction, and given an opportunity to 
submit additional written or other argument in response and 
to be heard on this issue.  See 38 C.F.R. §§ 3.105(e), 3.344 
(2001); see also 38 U.S.C.A. § 5112(b)(6) (West 1991).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

The RO should determine whether the 
veteran's initial 50 percent rating for 
his service connected PTSD should be 
reduced.  If so, then he must be provided 
appropriate notice of this and given the 
opportunity to be heard on this issue, 
such as by submitting additional medical 
or other evidence indicating a reduction 
is not warranted.  He also should be 
given an opportunity to testify at a 
hearing concerning this matter.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


